DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eddie Scott on 5/12/22.
The application has been amended as follows.
3.	Claim 1 has been amended to: A three-dimensional battery comprising:
a non-planar thin solid electrolyte layer that separates two non-overlapping volumes, wherein a first non-overlapping volume is in the form of a network of pores, and wherein the diameter of pores in [[this]] the first non-overlapping volume is smaller than 5 micrometers;
a layer of electrically conductive anode material located in the first non-overlapping volume and in contact with the solid electrolyte layer, wherein at least one part of the anode material is capable of undergoing electrochemical oxidation;
a porous electrically conductive thin cathode film located in [[the]] a second non-overlapping volume and conformally covering the solid electrolyte layer; and
a passage in the second non-overlapping volume for flowing an oxidizing gas, wherein the oxidizing gas contacts the porous cathode film.

4.	Claim 3 has been amended to: The battery of claim 1, wherein the solid electrolyte layer is ceramic.
5.	Claim 4 has been amended to: The battery of claim 1, wherein the diameter of pores in [[this]] the first non-overlapping volume is smaller than 1 micrometer.
6.	Claim 6 has been amended to: The battery of claim 1, wherein [[the]] a spacing between pores in the first non-overlapping volume lies between 10 nanometers and 10 micrometers.
7.	Claim 7 has been amended to: The battery of claim 1, wherein [[the]] a spacing of the pores in the first non-overlapping volume is non-uniform and is scaled by the shortest distance of the pores from any external edge of the battery.
8.	Claim 8 has been amended to: The battery of claim 1, wherein the anode material substantially fills the first non-overlapping volume.
9.	Claim 13 has been amended to: The battery of claim 1, wherein the solid electrolyte layer  is an oxide of aluminum or silicon.
10.	Claim 15 has been amended to: A method of fabricating a three-dimensional battery comprising the steps of:
providing a foam structure which is the geometric inverse of a network of pores, wherein the diameter of inverse pores is smaller than 5 micrometers;
encasing the foam structure with a non-planar thin solid electrolyte layer;
removing the material of the foam structure, wherein removing the material leaves the electrolyte layer intact as a shell around a network of pores;
filling the network of pores in the interior of the electrolyte shell with an electrically conductive anode material, wherein at least one part of the anode material is capable of undergoing electrochemical oxidation;
encasing the exterior of the electrolyte shell with a porous electrically conductive thin cathode film which is in contact with the electrolyte shell, wherein the resulting cathode structure is gas permeable; and
attaching separate electrodes to the anode material and to [[the]] a cathode material.
11.	Claim 18 has been amended to: The method of claim 15, wherein the  solid electrolyte layer is formed by atomic-layer deposition over the foam structure.
12.	Claim 24 has been amended to: A method of making a micro-battery, comprising the steps of:
3D print a scaffold of [[the]] an electrolyte using a polymer material,
deposit a thin layer of solid electrolyte on the scaffold,
burn off the polymer material,
provide remaining 3D foam-like solid electrolyte with two distinct non-overlapping volumes,
provide first a lithium layer followed by depositing a conductive layer (anode) is deposited on [[the]] a first volume (surface),
provide second a conductive layer deposited on [[the]] a second volume (surface), and
etch the second volume (surface to make it porous).
Allowable Subject Matter
13.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a three-dimensional battery comprising: a non-planar thin solid electrolyte layer that separates two non-overlapping volumes, wherein a first non-overlapping volume is in the form of a network of pores, and wherein the diameter of pores in the first non-overlapping volume is smaller than 5 micrometers; a layer of electrically conductive anode material located in the first non-overlapping volume and in contact with the solid electrolyte layer, wherein at least one part of the anode material is capable of undergoing electrochemical oxidation; a porous electrically conductive thin cathode film located in a second non-overlapping volume and conformally covering the solid electrolyte layer; and
a passage in the second non-overlapping volume for flowing an oxidizing gas, wherein the oxidizing gas contacts the porous cathode film.
	The prior art to Jin et al. (CN105742761(A)) as cited in IDS dated 7/23/20 discloses a three-dimensional battery ([0028], [0011]) comprising: a non-planar thin solid electrolyte layer that separates two non-overlapping volumes(dense electrolyte film 3, separates lithium metal anode 1 and porous cathode film 4 Figs. 1 & 2, [0011], [0045]), a layer of electrically conductive anode material located in the first non-overlapping volume and in contact with the solid electrolyte layer(lithium metal anode 1, Figs. 1 & 2, [0045]), wherein at least one part of the anode material is capable of undergoing electrochemical oxidation; a porous electrically conductive thin cathode film located in a second non-overlapping volume and conformally covering the solid electrolyte layer(porous cathode film 4, Figs. 1 & 2, [0045]); and a passage in the second non-overlapping volume for flowing an oxidizing gas, wherein the oxidizing gas contacts the porous cathode film([0023]) but does not disclose, teach or render obvious wherein a first non-overlapping volume is in the form of a network of pores, and wherein the diameter of pores in the first non-overlapping volume is smaller than 5 micrometers.
14.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 15 is directed to a method of fabricating a three-dimensional battery comprising the steps of: providing a foam structure which is the geometric inverse of a network of pores, wherein the diameter of inverse pores is smaller than 5 micrometers; encasing the foam structure with a non-planar thin solid electrolyte layer; removing the material of the foam structure, wherein removing the material leaves the electrolyte layer intact as a shell around a network of pores; filling the network of pores in the interior of the electrolyte shell with an electrically conductive anode material, wherein at least one part of the anode material is capable of undergoing electrochemical oxidation; encasing the exterior of the electrolyte shell with a porous electrically conductive thin cathode film which is in contact with the electrolyte shell, wherein the resulting cathode structure is gas permeable; and attaching separate electrodes to the anode material and to a cathode material.
The prior art to Jin et al. (CN105742761(A)) as cited in IDS dated 7/23/20 discloses a method of fabricating a three-dimensional battery ([0013]-[0017]) comprising the steps of: attaching separate electrodes to the anode material and to a cathode material([0017]) but does not disclose, teach or render obvious providing a foam structure which is the geometric inverse of a network of pores, wherein the diameter of inverse pores is smaller than 5 micrometers; encasing the foam structure with a non-planar thin solid electrolyte layer; removing the material of the foam structure, wherein removing the material leaves the electrolyte layer intact as a shell around a network of pores; filling the network of pores in the interior of the electrolyte shell with an electrically conductive anode material, wherein at least one part of the anode material is capable of undergoing electrochemical oxidation; encasing the exterior of the electrolyte shell with a porous electrically conductive thin cathode film which is in contact with the electrolyte shell, wherein the resulting cathode structure is gas permeable.
15.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 24 is directed to a method of making a micro-battery, comprising the steps of:
3D print a scaffold of an electrolyte using a polymer material, deposit a thin layer of solid electrolyte on the scaffold, burn off the polymer material, provide remaining 3D foam-like solid electrolyte with two distinct non-overlapping volumes, provide first a lithium layer followed by depositing a conductive layer (anode) is deposited on a first volume (surface), provide second a conductive layer deposited on a second volume (surface), and etch the second volume (surface to make it porous).
The prior art to Jin et al. (CN105742761(A)) as cited in IDS dated 7/23/20 discloses a method of making a battery([0013]-[0017]) but does not disclose, teach or render obvious a method of making   a micro-battery, comprising the steps of: 3D print a scaffold of an electrolyte using a polymer material, deposit a thin layer of solid electrolyte on the scaffold, burn off the polymer material, provide remaining 3D foam-like solid electrolyte with two distinct non-overlapping volumes, provide first a lithium layer followed by depositing a conductive layer (anode) is deposited on a first volume (surface), provide second a conductive layer deposited on a second volume (surface), and etch the second volume (surface to make it porous).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724